DETAILED ACTION
Status of Application
Claims 1-18 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 11/08/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0136466 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 12/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “the output device ... to output” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	The output device is interpreted to be a display or speaker per the specification (11:19).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “a predetermined range” renders the claim indefinite because it may be interpreted as 
Claim(s) 2-6, 8-12, 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 7, and 13 and for failing to cure the deficiencies listed above.	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Varadarajan et al. (US 2004/0201672 A1).
As per Claim 7, Kinugasa et al. discloses a method of controlling a driver assistance apparatus, comprising: 	acquiring lane information of a road on which a vehicle travels, ([0047-0048]); a camera inherently can only acquire information from its capable range).	Kinugasa et al. does not disclose: over a predetermined range.	However, Varadarajan et al. teaches the aforementioned limitation ([0072] “Look ahead distance” reads on the predetermined range. It is noted that Varadarajan et al. teaches that a road curvature can be determined using a camera).Maynard et al. to provide the aforementioned limitations taught by Varadarajan et al. with the motivation of generating effective warning ([0015]) as required by Maynard et al.	Kinugasa et al. discloses:	receiving state information of the vehicle based on at least one sensor provided in the vehicle ([0047, 0066]; sensors include steering torque sensor and vehicle speed sensor); and 	outputting a warning message through an output device provided in the vehicle ([0093] Message is displayed as result of determining a hand-off state and based on the t_refs which are based on vehicle speed and road curvature) according to whether autonomous steering control of the vehicle is possible based on the lane information and the state information ([0093]; S44 lane prevention support control is interrupted).
As per Claim 12, Kinugasa et al. discloses the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	determining whether a driver holds a steering wheel, based on the state information ([0093]); and 	controlling the output device to output the warning message based on whether the driver holds the steering wheel ([0093]).

Regarding Claim(s) 1, 6, 13, and 18: all limitations as recited have been analyzed with respect to Claim(s) 7 and 12, respectively. Claim(s) 1, 6, 13, and 18 pertain(s) to an apparatus corresponding to the .

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Varadarajan et al. (US 2004/0201672 A1) further in view of Koyama (JP2017165277A – Translation used for citation).
As per Claim 8, Kinugasa et al. discloses the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	deriving a radius of curvature of the road on which the vehicle travels, based on the lane information ([0048]).	Kinugasa et al. does not explicitly disclose controlling the output device to output the warning message when the radius of curvature is smaller than a predetermined value.	However, Koyama teaches the aforementioned limitation ([0028, 0029, 0040]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Koyama with the motivation of improving the safety of the system by warning the user of a radius of curvature exceeding a value (opposed to using the radius of curvature to determine a timing threshold, i.e. the warning based on curvature replaces the warning based on timing which is based on vehicle speed and curvature).
Regarding Claim(s) 2 and 14: all limitations as recited have been analyzed with respect to Claim(s) 8. Claim(s) 2 and 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 7. .

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Varadarajan et al. (US 2004/0201672 A1) further in view of  Koyama (JP2017165277A – Translation used for citation) further in view of  Gertsch et al. (US 2007/0008090 A1).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Varadarajan et al. (US 2004/0201672 A1) further in view of  Gertsch et al. (US 2007/0008090 A1).
As per Claim 9, Kinugasa et al. discloses the method according to claim 8, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	acquiring driving speed of the vehicle from the at least one sensor provided in the vehicle ([0087, 0091]), and 		Kinugasa et al. does not disclose calculating acceleration of the vehicle based on the driving speed of the vehicle and the radius of curvature to control the output device to output the warning message when the acceleration of the vehicle exceeds a predetermined value.	However, Gertsch et al. teaches the aforementioned limitation ([0067, 0102]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Gertsch et al. with the motivation of improving the safety by preventing roll over situations.
Claim(s) 3 and 15: all limitations as recited have been analyzed with respect to Claim(s) 9. Claim(s) 3 and 15 pertain(s) to an apparatus corresponding to the method of Claim(s) 9. Claim(s) 3 and 15 do/does not teach or define any new limitations beyond Claim(s) 9, therefore is/are rejected under the same rationale.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Varadarajan et al. (US 2004/0201672 A1) further in view of Maynard (US 2019/0126926 A1).
As per Claim 10, Kinugasa et al. does not disclose the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	calculating a required steering torque value based on the lane information and the state information, and 	controlling the output device to output the warning message when the required steering torque value exceeds a predetermined value.		However, Maynard teaches the aforementioned limitation ([0043] Maximum torque to maintain a lane is related to velocity (state information) and the radius R of the lane (lane information). Maximum torque may be an alternative to maximum speed [0044]; therefore, when maximum torque is exceeded and a user does not have their hands on the steering wheel, a message is issued).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Maynard with the motivation of improving the safety of the system in the event of a hands-off and 
Regarding Claim(s) 4 and 16: all limitations as recited have been analyzed with respect to Claim(s) 10. Claim(s) 4 and 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 10. Claim(s) 4 and 16 do/does not teach or define any new limitations beyond Claim(s) 10, therefore is/are rejected under the same rationale.
Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Varadarajan et al. (US 2004/0201672 A1) further in view of Fung et al. (US 2018/0072310 A1).
As per Claim 11, Kinugasa et al. does not disclose the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	determining whether the vehicle departs from a lane, based on the lane information of the road, and 	controlling the output device to output the warning message when it is determined that the vehicle departs from the lane.	However, Fung et al. teaches the aforementioned limitation ([0277]; Examiner’s note: the camera in Kinugasa et al. collects lane information. The response system 199 also obtains this information via a camera [0274]. Both are lane keeping systems).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Fung et al. with the motivation of accounting for dangerous situations like lane departure and thereby improving the safety 
Regarding Claim(s) 5 and 17: all limitations as recited have been analyzed with respect to Claim(s) 11. Claim(s) 5 and 17 pertain(s) to an apparatus corresponding to the method of Claim(s) 11. Claim(s) 5 and 17 do/does not teach or define any new limitations beyond Claim(s) 11, therefore is/are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619